Citation Nr: 0032093	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to re-
open a claim for service connection for residuals, post 
ingestion, stenosis of esophagus.  


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from July 1967 to 
August 1968.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

A statement dated in December 1999 indicates that the 
appellant may be requesting nonservice connected pension.  
The RO should obtain clarification and further develop and 
adjudicate this claim, as necessary.  At this time, there has 
been no adjudication, notice of disagreement, statement of 
the case, or substantive appeal.  Therefore, the issue is 
referred to the RO for appropriate action.  Black v. Brown, 
10 Vet. App. 279 (1997).


FINDINGS OF FACT

1.  Service connection for residuals, post ingestion of 
caustic stenosis of esophagus was denied by means of a May 
1969 rating decision. The appellant did not appeal that 
decision.

2. The appellant filed a petition to reopen his claim for 
service connection for the disability of the esophagus, which 
was denied by the RO in a January 1973 rating decision. The 
appellant did not appeal that decision.

3. The evidence submitted in support of the petition to 
reopen the claim for service connection for the disability of 
the esophagus is cumulative.


CONCLUSION OF LAW

The January 1973 RO decision denying the claim for service 
connection for a disability of the esophagus is final.  New 
and material evidence has not been submitted to reopen the 
claim for entitlement to service connection.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for residuals, 
post ingestion, stenosis of esophagus, was denied by means of 
a rating decision dated in May 1969.  He was notified of that 
decision in May 1969.  That decision was confirmed by a 
subsequent rating decision dated in January 1973.  Neither 
rating decisions were appealed.  Thus, there is a final 
decision denying service connection for the condition of the 
esophagus.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).  In order to re-open the claim, new 
and material evidence must be presented.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

Under section 3.156 of the Code of Federal Regulations, new 
and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156.

Evidence before the RO in January 1973 included the 
appellant's service medical records which indicate that the 
appellant had trouble swallowing and was diagnosed with 
stricture of the esophagus, which existed prior to service 
and was not aggravated by service.  Also of record at that 
time was a VA examination report, dated in October 1968, 
which indicates a diagnosis of "[p]ost ingestion of caustic 
stenosis of the esophagus."  In addition, VA hospital 
report, dated in October 1972, noted that the appellant had 
an esophageal dilatation; his diagnosis was stenosis of the 
middle third of the esophagus and congenital esophageal web.  

Evidence pertinent to the appellant's disability of the 
esophagus, submitted since 1973, includes current treatment 
records, which indicate, in essence, that the appellant 
continues to have problems with the esophageal condition, and 
that the condition is worsening.  He is noted to have 
esophageal stricture status post dilatation, with difficulty 
swallowing.  The Board finds this evidence cumulative.  The 
fact that the appellant has this disability of the esophagus 
was before the RO in 1973 and current evidence that he 
continues to have the same condition is cumulative and 
redundant of that which was before the RO at the time of the 
January 1973 rating decision.  According to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. 
Cir. 2000).  It provides no new information as to service 
incurrence or aggravation during service of the condition.  
Rearticulation of already corroborated evidence is, indeed, 
cumulative.  Henderson v. Brown, 6 Vet. App. 45, 48 (1993).  
Accordingly, the Board concludes that new and material 
evidence sufficient to reopen the claim has not been 
submitted.


ORDER


The petition to reopen a claim for service connection for 
residuals, post ingestion, stenosis of esophagus is denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

